Citation Nr: 0015078	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  00-1787	)	DATE
	)
	)


THE ISSUE


Whether a January 27, 1984, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The issue of the veteran's current entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities is the subject of a separate 
decision of the Board.)


REPRESENTATION

Moving Party Represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to January 
1946, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a January 
27, 1984, Board decision that denied entitlement to a TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  At the time the veteran's claim for a TDIU was received 
at the RO on September 27, 1976, service connection was in 
effect for bilateral deafness, rated as 60 percent disabling; 
residuals of a gunshot wound of the right shoulder (muscle 
group XIV), rated as 30 percent disabling; and for chronic 
dislocation of the right clavicle secondary to the gunshot 
wound injury, rated as 20 percent disabling, resulting in a 
combined 80 percent rating, effective December 31, 1958.

3.  In an October 27, 1976, rating decision, the RO granted 
entitlement to a TDIU, effective September 27, 1976, based on 
the RO's determination that the primary causes of the 
veteran's unemployability were his bilateral deafness and 
shoulder condition. 

4.  There was a tenable basis for the RO's October 27, 1976, 
determination.

5.  In November 1982, a VA Social and Industrial Survey was 
performed; no physical examination was conducted.

6.  In a December 7, 1982, rating action, the RO determined 
that the October 27, 1976, grant of entitlement to a TDIU was 
clearly and unmistakably erroneous, on the basis that it was 
not shown that the veteran was unemployable due to service-
connected disabilities alone; the pertinent regulations 
extant at that time governing the termination of TDIU 
benefits were not considered.

7.  By letter dated December 16, 1982, the RO notified the 
veteran of the December 7, 1982, determination, and indicated 
that, effective March 1, 1983, his compensation benefits 
would be reduced to the prior 80 percent rate.

8.  The veteran perfected an appeal of the RO's December 7, 
1982, determination, and in a decision dated on January 27, 
1984, while noting that the veteran's TDIU was terminated on 
the basis of CUE, the Board did not discuss either whether 
the October 27, 1976, rating decision was clearly and 
unmistakably erroneous or whether the RO's action, in 
terminating the veteran's entitlement to a TDIU and reducing 
his compensation payments, was proper; instead, the Board 
determined that current entitlement to a TDIU had not been 
established.

9.  Although the correct facts, as they were known at the 
time, were before the Board, the statutory or regulatory 
provisions then extant were not correctly applied, and the 
failure to apply those laws and regulations manifestly 
changed the outcome of the Board's decision.


CONCLUSION OF LAW

The January 27, 1984, Board decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 7105, 7111 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1406 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2000, the veteran filed with the Board a motion to 
revise or reverse the January 27, 1984, decision on the basis 
of clear and unmistakable error.  The veteran alleges error 
in the Board's failure to restore entitlement to a TDIU. 

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  However, effective November 21, 1997, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 1999)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  64 Fed. Reg. 2134, 2137 (1999).  
This case law is found primarily in the precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court).  Clear and unmistakable error is defined in 
Rule 1403(a) of the Rules of Practice (codified at 38 C.F.R. 
§ 20.1403(a)) as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  64 Fed. Reg. 2134, 2139 
(1999) (codified at 38 C.F.R. § 20.1403(b)); see Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

In the Russell case, 3 Vet. App. 310, the Court propounded a 
three-pronged test for determining when there is CUE present 
in a prior decision.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Elkins v. Brown, 8 Vet. 
App.  391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

In support of the January 2000 motion, the veteran alleges 
several bases of entitlement to the relief sought.  
Initially, the veteran argues that, in its January 27, 1984, 
decision, the Board mischaracterized the issue before it as 
one of current entitlement to a TDIU rather than whether the 
reduction of the veteran's TDIU benefits was appropriate.  
His representative asserts that, as a result of this 
mischaracterization, the Board did not address the claim that 
was procedurally before it, i.e., the reduction, which was 
done on a finding of CUE in the October 27, 1976, was proper.  
Instead, his representative maintains that the Board decided 
an issue that was not on appeal, i.e., whether the veteran 
was currently entitled to that benefit.  Further, he points 
out that 38 C.F.R. § 3.343(c), the pertinent regulation 
governing the reduction of a TDIU in effect at that time, 
required that, for such a rating to be reduced, there have 
been a showing, by clear and convincing evidence, of actual 
employability.  The veteran further asserts that the RO's 
December 16, 1982, and the Board's January 27, 1984, 
decision, reflected a difference of opinion in which the 
facts were weighed by the RO in the October 1976 rating 
action and thus does not support a determination that the 
RO's October 27, 1976, was clearly and unmistakably 
erroneous.  Finally, in light of the foregoing, the veteran 
contends that, because the Board adjudicated the issue of his 
then current entitlement to a TDIU rather than the propriety 
of its termination, the Board failed to cite to or apply the 
pertinent laws and regulations in effect at that time 
governing such matters, and had the correct law had been 
applied, doing so would have manifestly changed the outcome 
of the Board's decision.

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.

The record discloses that the veteran's TDIU claim was filed 
at the RO on September 27, 1976.  At that time, service 
connection was in effect for bilateral deafness, rated as 60 
percent disabling; residuals of a gunshot wound of the right 
shoulder (muscle group XIV), rated as 30 percent disabling; 
and for chronic dislocation of the right clavicle secondary 
to the gunshot wound injury, rated as 20 percent disabling, 
resulting in a combined 80 percent rating, effective December 
31, 1958.

In support of his claim for a TDIU, the veteran submitted an 
undated statement from the vice president of the company for 
which he worked, [redacted]
([redacted]).  In the statement, [redacted] reported that the 
veteran had been a faithful employee of King's since 1948, 
but that, due to his declining health, which he attributed to 
the veteran's war injuries, the veteran had reached a point 
where the company considered him unable to perform his 
duties.  

In a subsequent statement, dated in October 1976, Mr. [redacted] 
elaborated on his prior statement, and explained that the 
veteran's employment responsibilities required him to work 
outside in "all kinds of weather," and that, because he 
repaired roofs and air-conditioning units, he needed to 
possess the physical dexterity required to climb ladders and 
crawl under homes.  Mr. [redacted] stated that, due to his hearing 
loss and blackouts, he was unable to perform these physical 
tasks.

In addition, in a separate statement, a manager at King, Mr. 
[redacted], reported that the veteran was 
unemployable due to blackouts and a "bad back."  Finally, 
in an October 1976 statement, the veteran indicated that he 
had been awarded disability benefits due to his inability to 
work.  

The veteran was not afforded a VA examination and no medical 
records, either VA or private, were considered.  Thereafter, 
in an October 27, 1976, rating decision, the RO granted the 
veteran's claim of entitlement to a TDIU.  In doing so, the 
RO reasoned that "[w]hile the veteran's employer stated that 
he had multiple physical limitations[,] including trouble 
with his legs and black-outs, it must be conceded that the 
severity of his service-connected hearing condition and 
shoulder condition, bilateral, are held to be the primary 
cause of his unemployability."

The claims folder reflects that, subsequent to the October 
27, 1976, no further evidence was submitted by the veteran 
and no further action was taken by the RO prior to conducting 
a VA Social and Industrial Survey (SIS) in November 1982.  
The report notes the veteran's combat service during World 
War II.  In addition, the SIS examiner, a social worker, 
reported that the veteran had been employed by King from 1948 
to 1978 and that he had worked there "on heating and air-
conditioning."  The examiner further stated that the veteran 
retired because he was afraid that he was going to hurt 
himself due to his advancing age and multiple medical 
problems.  In addition, the examiner indicated that the 
veteran considered himself to be unable to work on a full-
time basis and that he had not been employed since his 
retirement.

The social worker reported that the veteran had suffered from 
a hiatal hernia for the past ten years and emphysema for the 
past two years, and that he had received treatment for both 
conditions from Dr. Lawrence Alexander.  According to the 
report, the veteran also had arthritis, particularly 
affecting his back and knees, which had become severe during 
the previous eight to ten years.  In addition, the examiner 
acknowledged that the veteran continued to have problems with 
his right shoulder, which was productive of pain and 
discomfort, as well as his hearing deficiency, which had 
resulted from enemy shelling.  Further, the examiner 
indicated that the veteran was recently diagnosed as 
"hypertensive" and that he "suffered from dizzy spells as 
a result of this;" he also noted that the veteran had 
recently underwent prostate surgery.  

In addition, the social worker reported that the veteran was 
100 percent service-connected for his "hearing problems, 
gunshot wound, and associated difficulties."  The report 
further reflects that the veteran informed the examiner that 
he had had a 100 percent rating for the past five years.  The 
social worker also noted that the veteran resided with his 
spouse, whom he had married in 1946, as well as with his 
mother-in-law, and that he had three grown children.  The 
examiner stated that the veteran's income consisted of VA 
compensation and social security benefits.  Finally, with 
respect to the veteran's ability to work, the social worker 
reported that the veteran was "an obviously disabled person 
who was not a candidate for re-entry into the job market."

Thereafter, in a December 7, 1982, rating decision, the RO 
held that its October 27, 1976, grant of entitlement to a 
TDIU was clearly and unmistakably erroneous on the basis that 
it was not shown that the veteran was unemployable due to 
service-connected disabilities alone.  By letter dated 
December 16, 1982, the RO indicated that its prior grant of 
entitlement to a TDIU, effective since September 27, 1976, 
had been made in error, and that the veteran was not shown to 
be unemployable due to his service-connected disabilities.  
As a result, the RO stated that, effective March 1, 1983, his 
compensation payments would revert to the schedular 80 
percent rate.  In addition, the RO indicated that the veteran 
was entitled to submit evidence "tending to show that the 
reduction should not be made."  The RO advised the veteran 
that the best evidence consisted of statements from 
physicians who had recently treated or examined him and which 
discussed his service-connected disabilities.  The RO further 
stated that "[i]f no such additional evidence is received 
within 60 days of the date of this letter, it will be 
necessary to reduce your award as indicated."

The veteran's NOD to the RO's December 1982 decision was 
filed at the RO in February 1983.  In addition, he submitted 
a December 1982 statement prepared by Mr. [redacted], now King's 
president; a February 1983 report prepared by his treating 
physician, Dr. Lawrence A. Alexander of the Sanford Medical 
Group (Sanford); and a February 1983 statement prepared by 
Rex McLeod, the Mayor of Sanford, North Carolina.  

In his December 1982 statement, Mr. [redacted] indicated that, 
from 1948 to 1976, his company employed the veteran as a 
heating and air-conditioning mechanic.  He described the 
veteran as a "hard and regular" worker who became an expert 
in his field, and that it was "with great reluctance" that 
the company agreed with his retirement; however, he added 
that it was for the good of both the veteran and his firm.  
Mr. [redacted] explained that the veteran was extremely hard of 
hearing and suffered from dizzy spells, which made it 
dangerous for him to operate as a lone serviceman, which was 
one of his job requirements.  He further stated that the 
veteran's defective hearing also made it impossible to assign 
him to "desk work" or to responsibilities that involved 
meeting with the public, such as a warehouse employee.  In 
sum, he reported that the veteran had been a faithful and 
extremely knowledgeable employee, and was, without a doubt, 
one of the finest servicemen ever employed by King.

In the February 1983 report, Dr. Alexander indicated that the 
veteran was a long-time patient of Sanford's and that he 
suffered from traumatic arthritis of the right shoulder and 
right ankle that were related to his war wounds.  In 
addition, Dr. Alexander reported the disability had worsened 
during the 1970s.  He further indicated that the veteran had 
scarring in the right chest related to a war wound in that 
area.  Dr. Alexander stated that the veteran also suffered 
from chronic dislocation of the right clavicle that was 
likewise related to his war wounds.  In addition, he reported 
that the veteran suffered from "very poor hearing due to the 
war injury."  Dr. Alexander stated that this disability had 
also worsened during the 1970s, and that associated with the 
hearing problem, the veteran suffered from labyrinthine 
dysfunction, which he indicated was "one of the main reasons 
that he had lost a good civil service job and was forced to 
retire from his employment with a heating and air-
conditioning firm; he added that, at the latter position, he 
had a reputation of "being the best man in the area."

In the report, Dr. Alexander further stated that the veteran 
suffered from hypertensive vavular disease that was "no 
doubt aggravated by his other injuries."  In addition, he 
reported that the veteran had "considerable problems with 
anxiety and functional abdominal symptoms considered to be 
related primarily to his ear problems."  In sum, he noted 
that the veteran had been a patient of Sanford's since 1959 
and that it appeared to him that he was being penalized for 
working "really past the time he was actually capable of 
holding his job."

Finally, in his February 1983 statement, Mayor McLeod 
reported that he had known the veteran for at least thirty 
years and described him as a hard-working individual and a 
faithful worker who was "tops" in his field of 
airconditioning repair.  He indicated that the veteran was 
forced to retire from King due to his disabilities, and urged 
VA to reconsider its decision to reduce his compensation 
benefits.

In April 1983, the veteran was afforded a VA audiological 
evaluation and a VA orthopedic examination.  On the VA 
audiological evaluation, the pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75/75
65/
75/80
-
95/CNT
LEFT
75/75
70/70
80/80
-
90/95

In addition, speech audiometry revealed speech recognition 
ability of 72 percent in his right ear and 76 percent in his 
left ear.  The impression of the examiner was moderate to 
severe bilateral mixed hearing loss.

In the April 1983 orthopedic examination report, the 
physician noted the veteran's history of having sustained a 
gunshot wound injury to the right shoulder during World War 
II and stated that he had "lost his job in a heating and 
airconditioning [firm] in 1976 due to "increasing loss of 
balance."  During the examination, the veteran complained 
that he his right shoulder disability was productive of pain 
and that his private doctor had diagnosed him as having gout 
approximately one month earlier.  The veteran reported that 
he was currently treating the disability with Phenylbutazone 
and Demerol.

The examination revealed that the veteran had a seven inch 
vertical scar over his right scapula and just below the 
scapula that was moderately tender to touch, non-adherent and 
well healed.  In addition, the physician indicated that there 
was partial anterior dislocation of the sternal end of the 
right clavicle as well as atrophy around the right shoulder.  
The physician indicated that his right arm was 1/4 inch larger 
than the left, that his sensation was intact, and described 
his grip strength as good.  The examination further disclosed 
that the veteran had right shoulder abduction and flexion to 
180 degrees, that internal and external rotation was normal, 
and that there was no crepitation or musculotendinous cuff.  
X-rays of the right shoulder revealed the presence of 
retained foreign metallic bodies.  The diagnoses were gunshot 
wound of the posterior right shoulder involving the scapula 
area, with a scar over the scapula and the upper rib cage, 
with tenderness to palpation; normal range of motion of the 
right shoulder; and partial dislocation of the sternal end of 
the right clavicle.  The examiner did not offer an opinion as 
to whether the veteran's disabilities had improved or whether 
his service-connected disabilities rendered him unemployable.

In the May 1983 SOC, the RO indicated that the December 7, 
1982, rating action was correct and that the veteran's level 
of disability compensation would revert to the schedular 80 
percent level, which was protected since it had been in 
effect since December 31, 1958.  In reaching this 
determination, the RO indicated that "the Rating Board 
recognizes that there has been no ascertainable increase in 
the severity of [the veteran's service-connected] conditions 
since 1958."  The RO further stated that the veteran was 
gainfully employed from 1958 to 1976 and that the medical 
evidence did not show any ascertainable increase in the 
severity of the veteran's service-connected disabilities 
despite the veteran's "cessation of employment."  The RO 
added that the veteran was shown to have a number of 
nonservice-connected conditions, including a nervous 
condition, arthritis of the back and knees, hypertension and 
dizziness, all of which "are noted to interfere with his 
employability."  The RO concluded by saying,

While the Rating Board recognizes that 
the veteran's service-connected 
disabilities are sufficient, they have 
essentially remained static over the 
years, and the evidence does not show 
that the veteran has had an ascertainable 
increase in severity at the time he 
ceased employment and the facts in the 
case do not show that the veteran's 
inability to maintain employment results 
solely from his service-connected 
disabilities.

The veteran perfected his appeal in June 1983.  Thereafter, 
in September 1983, his attorney, David L. Clegg, indicated 
that he was assembing medical evidence in support of the 
veteran's claim that his entitlement to a TDIU be restored; 
he also reported that the veteran wished to testify at a 
hearing in support of this claim.

In compliance with the veteran's request, in November 1983, 
the veteran was afforded a hearing before a hearing officer 
at the RO.  During the hearing, he reported that King had 
employed him for many years prior to his retirement for 
health reasons in 1976.  In addition, he explained that he 
worked as a serviceman, which required him to climb and crawl 
to get equipment and perform the needed repairs.  In this 
regard, the veteran stated that he was unable to climb 
because he became dizzy; indeed, he related to some customers 
thought he was inebriated.  The veteran further testified 
that, as a result, he was unable to drive an automobile.  In 
addition, the veteran reported that he was unable to answer 
telephone calls due to his defective hearing.  Further, he 
cited to his "terrible pain" as the principal reason that 
he was unable to work, and included not just his shoulder 
problems but also his gunshot wound scars.  Finally, the 
veteran stated that, despite having a college degree, he had 
been turned down for other employment due to his impaired 
hearing.  

In further support of the claim, the veteran submitted an 
October 1983 medical report prepared by Dr. Alexander and a 
November 1983 sworn affidavit that was signed by King's 
president, [redacted].  In the October 1983 report, Dr. 
Alexander reiterated that the veteran was a long-time client 
of Sanford's and that he suffered from traumatic arthritis in 
his right shoulder and right ankle that was related to his 
war wounds.  In addition, he indicated that each of these 
conditions had worsened in the mid 1970s.  Dr. Alexander 
further noted that the veteran had residual scarring and 
chronic dislocation of his clavicle as residuals of his 
gunshot wound injuries.  Moreover, he stated that the 
veteran's decreased hearing was due to his war injuries, and 
that this, too, had worsened, and that his labyrinthine 
dysfunction was related to the injury which caused his 
decreased hearing.  Further, Dr. Alexander reported that the 
veteran was forced to retire from King as a result of the 
labyrinthine dysfunction.  In addition, Dr. Alexander 
indicated that the veteran's hypertensive vascular disease 
was aggravated by his war injuries, and "especially the 
hearing and balance problems."  As a final point, Dr. 
Alexander said that, when the veteran experiences 
"considerable difficulty with his balance and hearing, this 
leads to anxiety and functional abdominal symptoms."

In his November 1983 affidavit, [redacted] essentially 
reaffirmed and elaborated on the comments he made in his two 
1976 statements.  He noted the veteran's long-term employment 
with King and described him as an excellent worker who had 
achieved a level of competence sufficient to qualify him as 
an expert.  In addition, he reported that the veteran 
defective hearing and dizziness, which he indicated, made it 
difficult for him to "move with ease."  In addition, he 
explained that the veteran's dizzy spells made it dangerous 
for the veteran to work alone and with potentially dangerous 
equipment.  He further stated that this disability rendered 
him unable to be assigned to "desk work" or deal with 
customers.  In addition, he testified that if an applicant 
with the veteran's skills applied for a job with King, that 
individual would certainly be hired, but that the veteran 
would not be because of his dizziness, defective hearing, 
mobility and balance problems.

In the January 27, 1984, decision, the Board observed, at the 
outset, that in the December 1982 rating action, the 
veteran's total rating based on individual unemployability, 
which had been in effect since September 1976, had been 
terminated based on a finding of CUE.  The Board then noted 
that the veteran's protected ratings were continued.  The 
Board indicated that the veteran appealed that decision and 
thereafter proceeded to report the pertinent evidence, which 
is discussed above.  However, in denying the appeal, the 
Board neither addressed whether the RO's October 27, 1976, 
rating action was clearly and unmistakably erroneous, nor 
whether the subsequent December 1982 rating action, which 
reduced his rating to the 80 percent schedular rate, was 
proper.  As a result, the Board neither cited to nor 
discussed the applicable laws and regulations relating to CUE 
or to the reduction of TDIU benefits.  Instead, after 
analyzing the evidence, the Board held that the veteran's 
service-connected disabilities, standing alone, were not of 
sufficient severity as to currently preclude him from 
following some form of gainful employment.  Based on this 
determination, the Board indicated that the relief sought on 
appeal was denied.

I.  CUE in October 27, 1976, rating decision

As discussed above, in its December 7, 1982, rating decision, 
the RO indicated that the October 27, 1976, rating decision 
was clearly and unmistakably erroneous because the grant of a 
TDIU was based in part on nonservice-connected disabilities.  
However, the October 27, 1976, rating decision specifically 
indicated that, notwithstanding his nonservice-connected 
conditions, the veteran was unemployable due to his service-
connected disabilities.  The evidence of record at the time 
of the 1976 determination shows that, with evaluations of 60 
percent and 30 percent for his hearing and right shoulder 
disabilities, respectively, and a combined schedular 
evaluation of 80 percent, the veteran met the schedular 
prerequisite for an award of TDIU (see 38 C.F.R. § 4.16 (1976 
and 1999)); that he was then unemployed; that his employer 
considered him, essentially, unemployable; and that the 
veteran attributed his unemployed status to his service-
connected disabilities.  While statements from personnel 
associated with the veteran's employer that identified, along 
with hearing loss, nonservice-connected conditions as the 
causes of the veteran's inability to work, these are non-
expert opinions that do not refute the basic facts identified 
above.

In the January 27, 1984, decision, the Board unquestionably 
applied the correct facts as they were known at the time.  
However, as a consequence of the Board's mischaracterization 
of the issue before it, it neither cited to nor applied 
statutory or regulatory provisions then extant, the 
regulation governing a determination of CUE.  Had the Board 
correctly analyzed the issue before it in its January 1984 
decision, the Board would have concluded that there was a 
tenable basis in the record for the RO's prior determination 
that the veteran was unemployable primarily due to his 
service-connected disabilities, and that, hence, that 
decision was not clearly and unmistakably erroneous.  Under 
these circumstances, the veteran would have been entitled to 
restoration of his TDIU from March 1, 1983, the effective 
date of the termination of that benefit.

II.  The propriety of the rating reduction

As discussed above, although the RO indicated in the December 
7, 1982, rating decision that it was reducing the veteran's 
compensation to the protected schedular 80 percent rate 
because the October 27, 1976, decision was clearly and 
unmistakably erroneous, the termination of the veteran's 
TDIU, in effect, amounted to a reduction in the veteran's 
award.  Hence, in the December 16, 1982, notification letter, 
the RO indicated that the veteran was entitled to submit 
evidence tending to show that the reduction should not be 
made.  Moreover, the RO specifically advised him that if he 
wanted to challenge the reduction, he should submit 
statements from physicians who had recently treated or 
examined him which discussed his service-connected 
disabilities.  Finally, the RO indicated that if such 
additional evidence was not received within 60 days of the 
date of this letter, his award would be reduced.  
Accordingly, as pointed out by the veteran's representative, 
the Board might plausibly have adjudicated the matter as a 
restoration claim. 

At that time, the governing regulation provided, in pertinent 
part, "In reducing a rating of 100 percent service connected 
disability based on individual unemployability, the 
provisions of § 3.105(e) are for application, but caution 
must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence."  38 C.F.R. § 3.343(c) (1982).   Clearly, the 
Board, in January 1994, neither cited to nor considered 
section 3.343(c).  Even more significantly, the evidence then 
of record did not establish actual employability on the basis 
of service-connected disability or otherwise.  Hence, had the 
Board, in January 1994, considered the issue on appeal as a 
restoration claim, and applied the relevant regulation cited 
to above, it is undebtable that the Board would have 
concluded that the because the requirement of the regulation 
had not been met in reducing the appellant's total award, 
restoration of the TDIU was warranted from March 1, 1983, the 
effective date of the termination of that benefit.  

As noted above, in creating 38 U.S.C.A. § 7111, Congress 
intended that VA follow the standard for CUE that was 
established by Court precedent.  In this regard, the Board 
observes that this case is factually similar to Olson v. 
Brown, 5 Vet. App. 430 (1993), and that the holding in that 
case in instructive for the Board's consideration of this 
matter.  In Olson, in a December 1966 rating decision, the RO 
awarded the veteran a TDIU, effective August 6, 1966.  
Thereafter, in an April 1981 rating action, the RO issued a 
decision terminating the veteran's entitlement to this 
benefit on the basis that his service-connected schizophrenia 
did not prevent all forms of gainful employment.  In July 
1982, the Board affirmed the RO's decision.  Thereafter, in 
November 1990, the Board denied the veteran's claim of 
entitlement to a TDIU, retroactive to July 1981.  

The Court, noting the veteran's contention that the 
termination constituted CUE because VA had failed to consider 
the provisions of section 3.343(c) which were in effect at 
the time of the RO's April 1981 reduction, agreed, reversed 
the latter Board decision, and remanded the matter for the 
Board to reinstate the veteran's former total rating based on 
individual employability with an effective date in July 1981.  
In doing so, the Court pointed out that, had section 3.343(c) 
had been considered, it would have manifestly changed the 
outcome of the decision because at the time the benefits were 
terminated, actual employability had not been established by 
clear and convincing evidence in the veteran's claims folder.  
The Court explained

In the present case, there was no 
evidence of employability at the time of 
the 1981 RO decision; the RO certainly 
did not have "clear and convincing 
evidence" with which to terminate the 
veteran's [TDIU].  Reasonable minds could 
only conclude that the original decision 
was fatally flawed because of the failure 
to consider the applicable regulations.

The Court further stated that that was the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the decision.  Id. at 435.


III.  Conclusion

Accordingly, regardless of the precise theory under which 
this matter is analyzed (, i.e., whether the Board, in 
January 1994, erred in not considering whether the RO's 
October 27, 1976, rating decision was clearly and 
unmistakably erroneous, or alternatively, whether the Board 
erred in not considerating whether the December 7, 1982, 
reduction was proper), the Board concludes that the January 
27, 1984, Board decision was clearly and unmistakably 
erroneous in not awarding a TDIU effective from the March 1, 
1983 termination of that benefit.  Hence, the motion for 
reversal of that decision must be granted.


ORDER

Effective March 1, 1983, the veteran's TDIU is reinstated, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals


 


